Name: Commission Regulation (EEC) No 739/91 of 25 March 1991 concerning the stopping of fishing for saithe by vessels flying the flag of the Netherlands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 3 . 91 Official Journal of the European Communities No L 80/19 COMMISSION REGULATION (EEC) No 739/91 of 25 March 1991 concerning the stopping of fishing for saithe by vessels flying the flag of the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activites ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 11 (3) thereof, Whereas Council Regulation (EEC) No 3933/90 of 20 December 1990 allocating for 1991 certain catch quotas between the Member States for vessels fishing in Faroese waters (3), provides for saithe quotas for 1991 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of saithe in Faroese waters by vessels flying the flag of the Netherlands or registered in the Netherlands have reached the quota allocated for 1991 ; whereas the Netherlands have prohibited fishing for this stock as from 13 February 1991 ; whereas it is therefore necessary to abide by that date HAS ADOPTED THIS REGULATION : Article 1 Catches of saithe in Faroese waters by vessels flying the flag of the Netherlands or registered in the Netherlands are deemed to have exhausted the quota allocated to the Netherlands for 1991 . Fishing for saithe in Faroese waters by vessels flying the flag of the Netherlands or registered in the Netherlands is prohibited, as well as the retention on board, the tranship ­ ment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communites. It shall apply with effect from 13 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 March 1991 . For the Commission Manuel MARlN Vice-President (') OJ No L 207, 29 . 7. 1987, p. 1 . (2) OJ No L 306, 11 . 11 . 1988, p. 2. (3) OJ No L 378, 31 . 12. 1990, p. 67.